F I L E D
                                                                                                  United States Court of Appeals
                                                                                                          Tenth Circuit
                                UNITED STATES COURT OF APPEALS
                                                                                                              July 31, 2007
                                                    TENTH CIRCUIT                                       Elisabeth A. Shumaker
                                                                                                            Clerk of Court

 U N ITED STA TES O F A M ER IC A ,

              P l a in t i f f - A p p e ll e e ,
                                                                                No. 06-3325
 v.                                                                     (D.C. No. 05-CR-20005-JW L)
                                                                                  ( D . K a n .)
 M ICH AEL E. DIESEL,

              D efendant-A ppellant.



                                             ORDER AND JUDGMENT*


B e f o r e O ’ B R I E N , M c W I L L I A M S , a n d G O R S U C H , C i r c u it J u d g e s .


          A f e d e r a l ju r y f o u n d M i c h a e l E . D i e s e l g u i lt y o f w i ll f u l ly u n d e r -

r e p o r t i n g t o t h e I R S o v e r $ 3 m i l l i o n o f h is p e r s o n a l i n c o m e o v e r a th r e e -ye a r

p e r i o d . T h e U n i t e d S t a te s D i s t r i c t C o u r t f o r t h e D i s t r i c t o f K a n s a s

t h e r e a f t e r s e n te n c e d M r. D ie s e l, i n t e r a l i a , to 4 2 m o n th s o f in c a r c e r a tio n .

I n t h i s a p p e a l , M r . D i e s e l a r g u e s t h a t w e s h o u l d o v e r t u r n h i s c o n v ic ti o n

b e c a u s e ( 1 ) h e “ c o u ld n o t p o s s i b l y h a v e h a d t h e r e q u is i t e m e n s r e a ” ; ( 2 ) t h e

g o v e r n m e n t u n c o n s t i t u t i o n a ll y r e q u ir e d M r . D i e s e l t o “ c re a te h is o w n t a x




          *
              T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t e x c e p t u n d e r t h e
d o c tr i n e s o f la w o f th e c a s e , r e s j u d i c a ta a n d c o l l a te r a l e s t o p p e l. I t m a y b e
c i t e d , h o w e v e r, f o r i ts p e rs u a s iv e v a lu e c o n s is te n t w ith F e d . R . A p p . P . 3 2 . 1
a n d 1 0 th C i r . R . 3 2 . 1 .
f o r m ” ; a n d ( 3 ) t h e d is t r i c t c o u r t v i o l a te d A p p r e n d i v . N e w J e r s e y , 5 3 0 U . S .

4 6 6 ( 2 0 0 0 ) , a n d i ts p r o g e n y w h e n i t s e n t e n c e d h i m t o a m i d - G u i d e l i n e s t e r m

o f 4 2 m o n t h s o f i n c a r c e r a t io n . B e c a u s e M r . D i e s e l ’ s f i r s t tw o a r g u m e n t s a r e

w h o l l y w i t h o u t m e r i t a n d M r . D i e s e l’ s t h i r d a r g u m e n t i s p r e c lu d e d b y

Suprem e C ourt and our case law , w e affirm .

                                                              * * *

          M r . D i e s e l f o u n d e d a n d , t h r o u g h a s e r i e s o f tr u s t s , e f f e c ti v e ly o w n e d

a n d o p e ra te d a te le c o m m u n i c a ti o n s r e s e a rc h c o m p a n y w h i c h p a id h i m a n

a n n u a l s a la ry o f $ 1 0 3 ,5 4 9 in 1 9 9 8 , $ 1 0 6 ,7 5 4 in 1 9 9 9 , a n d $ 1 0 8 ,7 8 8 in 2 0 0 0 .

M r . D i e s e l r e p o r te d , a n d p r e s u m a b l y p a i d , in c o m e t a x o n t h e s e a m o u n t s . I n

a d d it i o n t o h i s s a la r y, h o w e v e r, M r . D i e s e l’ s t r u s t s a ls o m a d e o v e r $ 3

m i l li o n i n d i s t r i b u t i o n s f r o m 1 9 9 8 t o 2 0 0 0 , t h r o u g h a s e r i e s o f i n t e r m e d i a t e

t r u s t s , t o th e P e rn o u r I n te rn a tio n a l T r u s t, a n o f f - s h o r e , B e liz e - b a s e d tr u s t.

M r . D i e s e l c o n tr o l l e d a ll o f th e tr u s t s i n t h e c h a i n a n d u lt i m a te ly r e c e i v e d

all of the proceeds from Pernour for his personal use. M r. Diesel failed to

pay income taxes on any of these proceeds.

          M r . D i e s e l a p p a re n tl y l e a rn e d h o w t o d e v is e th i s s c h e m e f r o m t h e

A e g is C o m p a n y i n C h i c a g o , w h i c h , f o llo w i n g a n a ti o n w i d e in v e s t i g a ti o n ,

t h e g o v e rn m e n t s u c c e s s f u ll y p r o s e c u te d f o r t a x f r a u d . I n J a n u a ry 1 9 9 8 , a n

u n d e r c o v e r I R S a g e n t a t a n A e g i s s e m i n a r i n B e l iz e t a p e r e c o r d e d M r .

D i e s e l s t a ti n g t h a t ( 1 ) a n y i n c o m e t a x a b o v e t e n p e rc e n t i s “ c o n f i s c a ti o n ”

                                                                 -2-
a n d “ e v e r yb o d y i s t r yi n g t o c h e a t ” th e I R S ; ( 2 ) t h e “ w h o l e p o in t ” o f th e

t r u s t s h e e m p l o ye d w a s t h a t t h e I R S d i d n o t u n d e r s t a n d t h e m ; ( 3 ) t h e t r u s t s

a r e l i k e a “ D o u b l e K - 1 d i s a p p e a r i n g t a x l i a b i l it y t r i c k ” ; a n d ( 4 ) t h e t r u s t s

w e r e “ to o g o o d t o b e tr u e .”

          U n f o rt u n a te ly f o r M r. D ie s e l, th e y w e r e n o t. I n J a n u a r y 2 0 0 5 , a

federal grand jury returned a three-count indictm ent against M r. Diesel,

c h a r g i n g h im , i n t e r a l i a , w i t h t h r e e f e l o n y v i o l a t i o n s u n d e r 2 6 U . S .C .

§ 7 2 0 6 ( 1 ) f o r h i s w i l l f u l f il i n g o f 1 9 9 8 , 1 9 9 9 , a n d 2 0 0 0 ta x r e tu r n s t h a t

f a il e d to r e p o r t o v e r $ 3 m i l l i o n o f ta x a b le in c o m e t o h i m . M r . D i e s e l e le c te d

to proceed to jury trial.

          D u r in g t ri a l, M r . D i e s e l p u t o n a g o o d - f a i th d e f e n s e ; t h e d i s tr ic t c o u r t

i n s t r u c te d th e ju r o r s t h a t, i f th e y f o u n d th i s d e f e n s e c re d ib l e , i t n e g a te d th e

m e n s r e a r e q u ir e d b y t h e c ri m e s c h a rg e d . I n a id o f h is s t r a te g y, M r . D i e s e l

c a l l e d h i s a tto rn e y, S c o tt G ro s s , 1 w h o s e r v e d a s M r . D ie s e l’ s s o le w itn e s s .

M r . G r o s s t e s t i f ie d t h a t , w h i le h e i s n o t a ta x a t to r n e y, 2 h e h a d a d v i s e d M r .

D i e s e l i n 2 0 0 1 t h a t t h e A e g i s t r u s t p l a n w a s “ a p p r o p r ia t e a n d c o r r e c t ,” s o



          1
            M r . G r o s s i s a l s o o n e o f M r . D i e s e l ’ s a p p e l l a t e a t t o r n e ys o n t h i s
c a s e . T h e g o v e rn m e n t h a s n o t o b j e c te d to t h e p r o p r i e ty o f th i s u n u s u a l
arrangement, and accordingly w e do not address it here.
          2
              S e e , e .g ., I V T r . T r a n . a t 5 9 9 ( “ W e ll , I r e a ll y d i d n ’ t h a v e a t a x
b a c k g ro u n d a t t h e ti m e I w e n t t o t h e s e m i n a r . T h e o n ly t a x b a c k g r o u n d I h a d
w a s o n e c l a s s i n l a w s c h o o l . ” ) ; i d . a t 6 1 3 ( s ta t i n g t h e o n e c o u r s e w a s “ ju s t
b a s i c f e d e ra l in c o m e ta x ” ).

                                                                  -3-
l o n g a s p r o p e r l y f o ll o w e d . B u t M r . G r o s s a ls o a d m i t t e d th a t h e k n e w t h a t

t h e U n i t e d S t a te s T a x C o u r t , a s e a rl y a s 1 9 9 8 , h a d r u l e d th e A e g is t r u s t p l a n

i l l e g a l – a n d th a t h e c o m m u n i c a te d th i s v i a le tt e r t o h i s c li e n ts , i n c lu d i n g

M r. Diesel.

          T h e ju r y f o u n d M r . D i e s e l g u i l t y o n a ll t h r e e c o u n t s , a n d th e d is t r i c t

c o u r t d e n ie d M r . D i e s e l’ s m o t i o n f o r j u d g m e n t o f a c q u i t t a l. A t s e n te n c in g ,

t h e p r o b a ti o n o f f ic e re c o m m e n d e d a G u i d e li n e s - b a s e d s e n te n c e o f 3 7 to 4 6

m o n t h s b a s e d , i n p a r t , o n a t w o - l e v e l e n h a n c e m e n t u n d e r U .S .S .G .

§ 2T1.1(b)(2) for M r. D iesel’s use of “sophisticated means” to conceal his

t a x e v a s i o n o f f e n s e . M r . D i e s e l o b j e c te d to t h i s e n h a n c e m e n t o n f a c t u a l

g r o u n d s , a r g u i n g t h a t h e h a d c o n c e a l e d n o th i n g . M r . D i e s e l a ls o o b j e c te d

t h a t a p r o p e r c o n s i d e r a t i o n o f t h e f a c t o r s e n u m e r a t e d u n d e r 1 8 U . S .C .

§ 3 5 5 3 ( a ) s u g g e s te d th a t h e d e s e r v e d a b e lo w - G u id e lin e s s e n te n c e . S e e D e f .

S e n t . M e m . a t 1 - 9 ; s e e a l s o S e n t . T r . a t 8 0 9 - 2 0 . A t t h e s e n te n c in g h e a ri n g ,

t h e d is t r i c t c o u r t i n d i c a te d th a t i t h a d c o n s i d e r e d M r . D i e s e l’ s w r i t t e n

s e n te n c in g s u b m i s s i o n i n a d d it i o n t o h i s o r a l p r e s e n ta ti o n ; t h a t i t u n d e r s t o o d

t h e G u i d e li n e s t o b e m e r e ly a d v is o r y; a n d th a t t h e G u i d e li n e s s u g g e s t e d a

sentencing range of 37 to 46 months. The district court then announced its

j u d g m e n t t h a t a 4 2 - m o n t h s e n te n c e w o u l d b e a p p ro p r i a te in t h i s c a s e , t a k in g

i n t o a c c o u n t S e c ti o n 3 5 5 3 ( a ) f a c t o r s . S p e c if ic a ll y, t h e ju d g e n o te d , a m o n g

o t h e r t h i n g s , t h e s e r i o u s n e s s a n d m a g n i t u d e o f M r . D i e s e l’ s t a x e v a s i o n

                                                                 -4-
s c h e m e ; t h e s o p h i s t i c a ti o n o f M r . D i e s e l’ s e f f o r t s t o h i d e h is i l l e g a l

c o n d u c t ; a s w e l l a s t h e p o s s i b i li ty t h a t , i f n o t p u n i s h e d s u f f i c ie n t ly, M r .

D i e s e l’ s c o n d u c t m i g h t t e m p t o t h e r s t o f o ll o w h i s e x a m p l e .

                                                                * * *

          O n appeal, M r. Diesel raises three arguments. W e address each in

turn.

          1.      M r . D i e s e l c o n te n d s t h a t h e “ c o u l d n o t p o s s i b l y h a v e h a d t h e

r e q u is i t e m e n s r e a ” w h e n h e s i g n e d h is t a x r e tu r n s b e c a u s e it w a s o n l y a f te r

s i g n i n g e a c h o f th o s e r e tu r n s t h a t h e to o k a n d s p e n t h i s a n n u a l d i s t r i b u t i o n s

f r o m t h e P e r n o u r t r u s t . A p l t . O p . B r . a t 8 ; s e e a ls o i d . a t 1 0 , 1 2 . B e c a u s e

M r . D i e s e l , d e s p i t e h i s a s s e r t i o n t o t h e c o n t r a r y, f a i l e d t o r a i s e t h i s i s s u e i n

t h e d i s tr ic t c o u r t, w e r e v i e w f o r p l a i n e r r o r . W e h o l d , h o w e v e r , th a t M r .

D i e s e l ’ s a r g u m e n t f a i ls u n d e r a n y s t a n d a r d o f r e v i e w . T h e g o v e r n m e n t ’s

c a s e h a d n o th i n g w h a ts o e v e r t o d o w i t h w h e n o r h o w M r . D i e s e l c a u s e d

P e r n o u r t o d i s t r i b u t e m o n i e s t o h i m . I n s t e a d , t h e c a s e f o c u s e d o n w h e th e r

M r . D i e s e l’ s t a x r e tu r n s f a il e d to a c c o u n t a s i n c o m e t o h i m t h e m o n e y

s i p h o n e d in t o t h e P e r n o u r t r u s t . T h u s , t h e m e n s r e a q u e s t i o n f o r th e j u r y

w a s w h e t h e r M r . D i e s e l , w h e n h e s i g n e d h i s t a x r e t u r n s , w i l lf u l l y f a i l e d t o

d i s c l o s e a s in c o m e th e m o n ie s d ir e c te d to th e P e r n o u r t r u s t. S e e 2 6 U .S .C . §

7 2 0 6 ( 1 ) ( “ A n y p e r s o n w h o . . . [ w ] i l l f u ll y m a k e s a n d s u b s c r i b e s a n y r e tu r n .

. . w h i c h c o n ta in s . . . a w r i t t e n d e c l a r a ti o n t h a t i t i s m a d e u n d e r t h e

                                                                   -5-
p e n a lt i e s o f p e rj u r y, a n d w h i c h h e d o e s n o t b e li e v e to b e tr u e a n d c o r r e c t a s

t o e v e ry m a te r i a l m a tt e r . . . s h a ll b e g u il t y o f a f e lo n y . . . . ” )

          A m p l e e v id e n c e s u p p o r t s t h e ju r y’ s v e r d i c t o n t h i s s c o r e . M r . D i e s e l

m a d e a n u m b e r o f h i g h l y i n c r i m i n a t i n g s t a t e m e n t s to a t a p e - r e c o r d e r -

w i e l d i n g u n d e rc o v e r I R S a g e n t a t th e ta x - s c a m s e m in a r i n B e liz e , s e e s u p r a

p p . 2 - 3 , a n d , o n t o p o f th i s , h e s t i p u l a te d th a t h e “ c o n t r o l l e d th e u s e a n d

d i s p o s i t i o n o f th o s e [ P e rn o u r t r u s t ] f u n d s f o r h i s o w n p u r p o s e s ” a n d f a il e d

t o p a y i n c o m e t a x e s o n t h e m . V i e w i n g , a s w e m u s t , t h i s e v id e n c e i n t h e

l i g h t m o s t f a v o ra b le to th e ju ry v e r d ic t, s e e U n i t e d S ta t e s v .

T o r r e s - L a r a n e g a , 4 7 6 F . 3 d 1 1 4 8 , 1 1 5 7 ( 1 0 t h C i r . 2 0 0 7 ) , w e a re in n o

p o s i ti o n t o c o n c l u d e , a s M r . D i e s e l w o u l d h a v e u s , t h a t a r e a s o n a b l e ju r y

c o u ld n o t h a v e f o u n d M r . D i e s e l g u i l t y o f w i l l f u ll y f a il i n g t o r e p o r t a ll o f

h i s t a x a b le in c o m e f o r t h e th r e e ye a rs i n q u e s t i o n .

          2.      M r. Diesel argues that, “w hen a nonresident alien trust seeks to

take an estate or trust income distribution deduction, it must, according to

t h e I R S , l i t e r a l l y c r e a t e i t s o w n t a x fo r m b y m e r g i n g p o r t io n s o f t w o

e x is t i n g t a x f o rm s – F o r m 1 0 4 1 a n d F o r m 1 0 4 0 N R .” A p l t . O p . B r . a t 2 2

(emphasis in original). This, M r. Diesel argues, “violates the spirit of this

n a ti o n . ” A p l t . R e p . B r . a t 1 1 - 1 2 . A g a in , d e s p i t e h is a s s e r t i o n t o t h e

c o n t r a r y, M r . D ie s e l f a i le d t o r a i s e t h i s i s s u e i n t h e d i s t r i c t c o u r t , s o w e

r e v ie w f o r p l a in e r r o r . B u t , a g a in , u n d e r a n y s t a n d a rd o f r e v ie w , M r . D i e s e l

                                                                  -6-
c a n n o t p r e v a i l. T h i s c a s e h a d n o t h i n g t o d o w i th w h e n o r h o w M r . D i e s e l ’ s

v a r i o u s t r u s t s m a d e , c r e d it e d , o r r e p o r t e d d is t r i b u t i o n s . A s w e h a v e a lr e a d y

i n d i c a t e d , i t h a d e v e r yt h i n g t o d o w i t h M r . D i e s e l ’ s u n d e r - r e p o r t i n g o f h i s

p e r s o n a l in c o m e o n h i s o w n p e r s o n a l i n c o m e t a x r e tu r n .

          3.     M r . D i e s e l a r g u e s t h a t t h e d is t r i c t c o u r t v i o l a te d A p p r e n d i v . N e w

J e r s e y , 5 3 0 U .S . 4 6 6 ( 2 0 0 0 ) , a n d it s p r o g e n y i n t w o r e la te d w a ys . F i r s t , h e

a r g u e s t h a t t h e d is t r i c t c o u r t e r r o n e o u s l y t r e a te d a s m a n d a to r y – r a th e r t h a n

a d v is o r y – t h e G u i d e li n e s , i n v i o l a ti o n o f U n i t e d S ta t e s v . B o o k e r , 5 4 3 U . S .

2 2 0 ( 2 0 0 5 ) . S e c o n d , h e c o n te n d s t h a t t h e d is t r i c t c o u r t v i o l a te d

C u n n i n g h a m v . C a l i fo r n i a , 1 2 7 S . C t . 8 5 6 ( 2 0 0 7 ) , w h e n it – r a th e r t h a n th e

jury – found that he engaged in “sophisticated concealment” sufficient to

t r i g g e r a tw o -l e v e l s e n te n c in g e n h a n c e m e n t u n d e r U .S .S .G . § 2 T 1 .1 ( b ) ( 2 ) .

B e c a u s e M r . D ie s e l r a is e d n e it h e r o f th e s e o b je c ti o n s b e f o r e th e d is t r i c t

c o u r t , 3 w e a g a i n r e v ie w o n l y f o r p l a in e r r o r . A n d w e a g a i n f in d n o e r r o r

under any standard of review .




          3
              W h i l e M r . D i e s e l o b j e c te d to t h is t w o - l e v e l e n h a n c e m e n t o n f a c t u a l
g r o u n d s ( e .g ., f a c t s d e m o n s t r a t e d t h a t M r . D i e s e l r e p o r t e d h i s i n c o m e i n
e it h e r h i s p e r s o n a l o r t r u s t r e tu r n s a n d th u s h e d id n o t c o n c e a l i t ) , h e d id n o t
o b j e c t t o t h e tw o - l e v e l e n h a n c e m e n t o n c o n s t i t u t i o n a l o r o t h e r l e g a l
g r o u n d s . S e e D e f . M o t . O b j . to P S R a t 1 - 5 ; s e e a l s o S e n t . T r . a t 8 0 5 - 0 9 . M r .
D i e s e l, h o w e v e r, d i d m a k e a B o o k e r a n d S e c t i o n 3 5 5 3 ( a ) a r g u m e n t t h a t h i s
o v e r a ll c a s e p r e s e n te d u n iq u e c ir c u m s t a n c e s a n d a s k e d th e d is t r i c t c o u r t f o r
a s u b - G u id e lin e s s e n te n c e . S e e D e f . S e n t . M e m . a t 1 - 9 ; s e e a l s o S e n t . T r . a t
809-20.

                                                                 -7-
          W i t h r e s p e c t t o M r . D i e s e l’ s B o o k e r a r g u m e n t, t h e r e c o rd s i m p l y d o e s

n o t s u p p o r t h i m . T h e d is t r i c t c o u r t e x p r e s s l y i n d i c a te d th a t i t t r e a te d th e

G u i d e li n e s a s “ a d v is o r y.” S e e S e n t . T r . a t 8 2 2 ( e m p h a s is a d d e d ) ( “ I h a v e

g i v e n p a r t ic u l a r e m p h a s i s , o f c o u r s e , to t h e p r e s e n t e n c e i n v e s t ig a t io n r e p o r t

a n d t h e U n i te d S t a t e s S e n t e n c i n g G u i d e li n e s , t h o u g h t re a t i n g t h o s e

g u i d e l in e s a s a d v i s o r y o n l y a n d n o t m a n d a t o r y , i n a r r i v i n g a t w h a t I t h i n k i s

a r e a s o n a b le s e n te n c e i n t h i s c a s e .” ) . F r o m t h i s s t a r t i n g p o i n t , t h e d is t r i c t

c o u r t t h e n e x p a n d e d t h e s c o p e o f i t s a n a l ys i s o u t s i d e o f t h e G u i d e l i n e s b y

w e i g h i n g t h e S e c t io n 3 5 5 3 ( a ) f a c t o r s a n d M r . D i e s e l ’ s a r g u m e n t s b e f o r e

u l t im a t e l y h o l d i n g t h a t 4 2 m o n t h s o f i n c a r c e r a t i o n w o u l d b e “ r e a s o n a b l e ” i n

t h i s c a s e . S e e id . a t 8 2 2 - 3 5 .

          W i t h r e s p e c t t o M r . D i e s e l’ s C u n n i n g h a m a r g u m e n t, i t i s f o r e c lo s e d b y

S u p r e m e C o u r t a n d o u r p r e c e d e n t. D i s t r i c t c o u r t s m a y m a k e f a c tu a l

f in d i n g s a n d e n h a n c e s e n te n c e s w i t h i n t h e s t a tu t o r y r a n g e p re s c r i b e d f o r t h e

c o n d u c t f o u n d b y th e ju ry. S e e , e .g ., U n i t e d S t a t e s v . H o l y f i e l d , 4 8 1 F . 3 d

1 2 6 0 , 1 2 6 2 - 6 3 ( 1 0 t h C i r . 2 0 0 7 ) ( c it i n g H a r r i s v . U n i t e d S ta t e s , 5 3 6 U .S . 5 4 5

( 2 0 0 2 ) ) . Q u i t e u n li k e C u n n i n g h a m , M r . D i e s e l d o e s n o t a ll e g e th a t h i s 4 2 -

m o n t h s e n te n c e f e ll o u t s i d e th i s r a n g e . N o r c o u ld h e , a s 2 6 U .S . C . § 7 2 0 6 ( 1 )

p e r m i t s d i s t r i c t c o u r t s t o s e n te n c e c o n v ic te d in d i v i d u a ls u p t o 3 6 m o n t h s f o r

e a c h c o u n t. M r . D i e s e l’ s 4 2 - m o n t h s e n te n c e c o m f o r ta b ly f e ll w i t h i n t h e




                                                                  -8-
108-m onth statutory m axim um .

                                                                Affirm ed.



                                   E n t e r e d f o r th e C o u r t


                                   N e il M . G o r s u c h
                                   C ir c u it J u d g e




                                     -9-